Case 2:17-cv-03172-ES-|\/|AH Document 41 Filed 10/23/18 Page 1 of 2 Page|D: 271

MARC

ATTORNEYS AT LAW
A PROF'ESS\ONAL CORPO§AT|ON

MCCUSKER - ANSELMI
ROSEN - CARVELLI
210 Park Avenue, Suite 301
F|orham Park, NeW Jersey 07932

Te|:973.635.6300 - Fax:973.635.6363
www.marc.|aw

 

ANDREW E. ANSELMI
Director

Direct: 973.457.0116
Fax: 973.457.0275

aanselmi@marc.law OC'tOb€I` 23, 201 8

Via Electronic Filing
Honorable Michael A. Hammer, U.S.M.J.

United States Distn'ct Court
M.L. King, Jr. Federal Building & Courthouse
50 Walnut Street, 2nd Floor
Newark, New Jersey 07102

Re: Duane Marine Site Trust Fund v. General Cable Corporation
2:17-cv-03172-ES-MAH

Dear Magistrate Judge Hammer:

On October 9, 2018 (and with a clarification Order on October 10, 2018), the Court extended
the deadline to file a motion to amend the pleadings, as well as the deadline to file a motion to add
new parties (ECF 38 and 40). The Court also directed the parties to resume their eHorts to meet and
confer to reach agreement on the remaining deadlines and to submit a joint status report on the results
of their efforts on or before October 23, 2018. Pursuant to those Orders, the Parties jointly submit the
following update.

The remaining deadlines in the Amended Case Management Order (ECF 32) and the potential
for bifurcation are being diligently pursued in discussions by both parties. Since Your Honor’s Order
of October 9, 2018, the Parties have met and conferred regarding these proposed motions, the
implications for attendant deadlines, as well as Plaintifi’S proposal for bifurcation. The Parties will
continue to meet and confer on those issues and should be able to inform the Court by November 1,
2018 as to the positions of the parties and whether a resolution has been reached. We respectfully
submit that this would be well in advance of the next tele-conference with the Court, which is
scheduled to take place on November 16, 2018.

We thank Your Honor for the Court’s kind attention to this matter.

 

805 Third Avenue, 12"‘ Floor, New York, NY 10022 - Te|: 212.308.0070 - Fax: 917.677.8978

Case 2:17-cv-03172-ES-|\/|AH Document 41 Filed 10/23/18 Page 2 of 2 Page|D: 272

Page 2
Honorable Michael A. Hammer, U.S.M.J.
October 23, 2018

Respectfully submitted,

 

AEA/MWS

cc: Sean Collier, Esq.
Richard F. Ricci, Esq.
Maura W. Sommer, Esq.

